Case 2:19-cv-00069-KD-MU Document 5 Filed 02/26/19 Page 1 of 7        PageID #: 23




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       NORTHERN DIVISION

SYLVIA RAY, as personal  )
representative of the ESTATES
                         )
of PAIGE MITCHELL and KACI
                         )
MITCHELL, deceased,      )
                         )
      Plaintiffs,        )
                         )
v.                       )                   Case No. 2:19-cv-00069-MU
                         )
Estate of BRADLEY ELLIOT )
GRAY, deceased, CITY OF  )
MOUNDVILLE, MOUNDVILLE )
POLICE DEPARTMENT,       )
                         )
      Defendants.        )


                                    ANSWER

      COMES NOW the Defendant City of Moundville and Answers the Plaintiffs’

Complaint against it, averring as follows:

   1. This Defendant is without sufficient information on which to form a belief as
      to the allegations in this Paragraph.

   2. This Defendant is without sufficient information on which to form a belief as
      to the allegations in this Paragraph.

   3. Denied.

   4. Admitted.

   5. The allegations and/or statements contained in this Paragraph do not require
      a response from this Defendant.
Case 2:19-cv-00069-KD-MU Document 5 Filed 02/26/19 Page 2 of 7        PageID #: 24




  6. Admitted; it is also partially located in Tuscaloosa County.

  7. The Moundville Police Department is one of several departments of the City
     of Moundville.

  8. Denied.

  9. Admitted.

  10.This Defendant is without sufficient information on which to form a belief as
     to the allegations in this Paragraph.

  11.This Defendant is without sufficient information on which to form a belief as
     to the allegations in this Paragraph.

  12.This Paragraph does not contain a factual allegation and therefore no response
     is required from this Defendant.

  13.This Defendant is without sufficient information on which to form a belief as
     to the allegations in this Paragraph.

  14.This Defendant is without sufficient information on which to form a belief as
     to the allegations in this Paragraph.

  15.Denied.

  16.This Defendant is without sufficient information on which to form a belief as
     to the allegations in this Paragraph.

  17.Denied.

  18.Denied.

  19.Denied, and this Defendant also denies sub-Paragraphs (a)-(e).

  20.Denied.

  21.This Defendant is without sufficient information on which to form a belief as
     to the allegations in this Paragraph.
Case 2:19-cv-00069-KD-MU Document 5 Filed 02/26/19 Page 3 of 7           PageID #: 25




                 Count I – Wrongful Death of Paige Mitchell

  22.This Defendant incorporates its Responses to Paragraphs 1-21 of the
     Complaint as if fully responded to herein.

  23.The allegations of this Paragraph requires no response from this Defendant.

  24.Denied.

     This Defendant denies that the Plaintiffs are entitled to any of the relief sought
     in the “WHEREFORE” Paragraph.

                 Count II – Wrongful Death of Kaci Mitchell

  25.This Defendant incorporates its Responses to Paragraphs 1-24 of the
     Complaint as if fully responded to herein.

  26.The allegations of this Paragraph require no response from this Defendant.

  27.This Defendant is without sufficient information on which to form a belief as
     to the allegations in this Paragraph.

  28.Denied.

     This Defendant denies that the Plaintiffs are entitled to any of the relief sought
     in the "WHEREFORE" Paragraph.

                 Count III – Liability Under 42 U.S.C. § 1983

  29.This Defendant incorporates its Responses to Paragraphs 1-28 of the
     Complaint as if fully responded to herein.

  30.Denied.

  31.Denied.

  32.This Defendant is without sufficient information on which to form a belief as
     to the allegations in this Paragraph.
Case 2:19-cv-00069-KD-MU Document 5 Filed 02/26/19 Page 4 of 7             PageID #: 26




  33.Denied.

                   Count IV – Claims Against Fictitious Parties

  34.This Defendant incorporates its Responses to Paragraphs 1-33 of the
     Complaint as if fully responded to herein.

  35.The allegations of this Paragraph require no response from this Defendant.

  36.The allegations of this Paragraph require no response from this Defendant.

  37.The allegations of this Paragraph require no response from this Defendant.

  38.The City of Moundville has been properly identified by its true name in the
     Plaintiffs’ Complaint.

  39.The Moundville Police Department has filed a motion to dismiss all claims
     against it.

  40.This Defendant has denied the claims against it, and therefore denies the
     claims asserted in this Paragraph.

       This Defendant denies that the Plaintiffs are entitled to any of the relief sought
       in the “WHEREFORE” Paragraph.

                           AFFIRMATIVE DEFENSES

  1.      The Complaint fails to state a claim upon which relief can be granted.

  2.      The Defendant contests the form and sufficiency of process and of service
          of process.

  3.      The Complaint fails to state a claim pursuant to § 11-47-190, Code of
          Alabama, 1975, as amended (“Code”), upon which relief can be granted.

  4.      The Plaintiffs have failed to strictly or substantively comply with § 11-47-
          23 and § 11-47-192, Code.
Case 2:19-cv-00069-KD-MU Document 5 Filed 02/26/19 Page 5 of 7          PageID #: 27




  5.    The Defendant pleads all available forms of immunity and privilege,
        including, but not limited to, substantive immunity, and immunity pursuant
        to § 11-47-190.

  6.    The Defendant avails itself of the applicable statutes of limitation.

  7.    The Defendant avails itself of all privileges and statutory indemnities set
        forth in § 11-47-191, Code.

  8.    The Plaintiffs have failed to join necessary and indispensable parties to this
        lawsuit.

  9.    The Defendant pleads all forms of estoppel, res judicata, issue preclusion,
        accord and satisfaction, and set off.

  10.   The Defendant pleads the doctrine of prior intervening independent
        causation.

  11.   The Defendant owed no duty to the Plaintiffs.

  12.   The Defendant pleads § 6-11-26, Code of Alabama (1975).

  13.   The Plaintiffs’ claims seek an award of damages that exceed the statutory
        limits.

  14.   The Complaint fails to state a claim upon which relief can be granted
        pursuant to COUNT I.

  15.   The Complaint fails to state a claim upon which relief can be granted
        pursuant to COUNT II.

  16.   The Complaint fails to state a claim upon which relief can be granted
        pursuant to COUNT III.

  17.   The Complaint fails to state a claim upon which relief can be granted
        pursuant to COUNT IV.

  18.   The Defendant is immune from punitive damages in this action.

  19.   The Defendant pleads lack of any causal connection.
Case 2:19-cv-00069-KD-MU Document 5 Filed 02/26/19 Page 6 of 7       PageID #: 28




  20.   The Defendant pleads that any action or inaction of the Defendant City of
        Moundville alleged in the Complaint was not the proximate cause of any
        alleged damages.

  21.   The Defendant pleads superseding, intervening cause.

  22.   The Defendant pleads the general issue.

  23.   The Defendant pleads that each and every action (or inaction) taken was
        taken in the good faith belief that it was legal and lawful at the time so
        taken.

  24.   The Complaint fails to state a claim upon which relief can be granted
        pursuant to the doctrine of respondeat superior.

  25.   The Defendant reserves the right to amend its Answer and assert additional
        Affirmative Defenses to the Plaintiff’s Complaint during the discovery
        process.

  Respectfully submitted this the 26th day of February 2019


                                           s/ James W. Porter, II
                                           James W. Porter, II
                                           Attorney for Defendants
                                           State Bar ID: ASB3314T79J

                                           s/ R. Warren Kinney
                                           Richard Warren Kinney
                                           Attorney for Defendants
                                           State Bar ID: ASB5682D57K
                                           Southern District Code: KINNR5682


OF COUNSEL:

Porter, Porter & Hassinger, P.C.
880 Montclair Road, Ste. 175
Birmingham, AL 35213
Case 2:19-cv-00069-KD-MU Document 5 Filed 02/26/19 Page 7 of 7           PageID #: 29




T: (205) 322-1744
F: (205) 322-1750
jwporterii@pphlaw.net
wkinney@pphlaw.net


                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been electronically
filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing upon the following, on this the 26th day of February, 2019.
If Notice of Electronic Filing indicates that Notice should be delivered by other
means to any of the following, I certify that a copy will be sent via electronic and/or
U.S. Mail.



John E. McCulley
601 Greensboro Ave., Ste. 200
Tuscaloosa, AL 35401
johnemcculley@gmail.com

Michael S. Burroughs
P.O. Box 1908
Tuscaloosa, AL 35403
mike@michaelburroughs.com


                                               /s/ R. Warren Kinney
                                               OF COUNSEL
